Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 July 2019, 10 February 2020 and 10 March 2020 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-13 is the inclusion of the limitations of a magenta ink for inkjet that includes the water-soluble organic solvent (A) having a water-soluble organic solvent (A-1) having a static surface tension at 25°C of 22 to 32 mN/m and an HLB value of 2.0 to 8.0 and having at least one hydroxyl group in an amount of 5 to 50% by weight relative to a total weight of the magenta ink for inkjet, and the surfactant (B) has a surfactant (B-1) having an HLB value of 1.5 to 8.0.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shigemori et al (US 9,732,240) disclose an inkjet pigment ink that contains a pigment that is selected from the group consisting of C.L. Pigment Yellow 74 having a transmittance of 70% or more, C.I. Pigment Red 269 having a transmittance of 70% or more, C.I. Pigment Red 122 having a transmittance of less than 70% and C.I. Pigment Yellow 150; a water-soluble solvent that is selected from the group consisting of glycol ethers and diols; water; and a pigment dispersing resin that is a copolymer which contains a monomer A, a monomer B and a monomer C as unit components.  Suzuki et al (US 10,995,227) disclose a water-based ink-jet that contains a pigment, a water-soluble organic solvent, and a surfactant (A), wherein the water-soluble organic solvent is a water-soluble organic solvent having an HLB value determined by Griffin's method of 8 or less, the water-soluble organic solvent being contained in an amount of 10-50 wt % with respect to the total weight of the water based ink-jet ink, and the surfactant (A) comprises an acetylenediol-based surfactant (a1) having an HLD value determined by Griffin's method of 3 or less.  Chaffins et al (US 10,294,381) disclose a pigment-based inkjet ink that includes water; from 2 wt % to 9 wt % pigment solids; from 0.05 wt % to 2 wt % of an acetylenic diol non-ionic surfactant; from 0.05 wt % to 2 wt % of a second surfactant. The second surfactant can be a polysorbate having at least 50% lipophilic oleic acid groups and having an HLB value of less than 15, or a C.sub.12-C.sub.18 polyoxyethylene glycol ether having an ethylene oxide number less than 20, or a perfluoropolyether including a polyethylene glycol primary alcohol or diol.  Yokohama et al (US 2017/0247556) disclose an ink that contains: water; a pigment; and a first water-soluble organic solvent, wherein the first water-soluble organic solvent contains a water-soluble organic solvent (G) having a boiling point of 280° C. to 300° C., a water-soluble organic solvent (X) having a boiling point of 180° C. to 190° C., and a water-soluble organic solvent (Y) having a boiling point of 190° C. to 200° C.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN H DO/Primary Examiner, Art Unit 2853